Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 18, 2016

The Court of Appeals hereby passes the following order:

A17A0376. CECELIA P. SAUNDERS et al. v. WRI PROPERTY
     MANAGEMENT, LLC et al.

      Cecelia P. Saunders filed in the trial court an “Affidavit of Illegality,” in which
she claimed that a previous order of the trial court granting a writ of possession in
favor of WRI Property Management, LLC, was void and unenforceable. She filed a
notice of appeal of the purported denial of the affidavit directed to the Supreme
Court, which transferred the appeal to this Court. The trial court record does not
contain any filings subsequent to the filing of the affidavit.
      Saunders’s appeal is premature because, given the apparent absence of a trial
court order, we have nothing to review. See Amica v. State, 307 Ga. App. 276, 282
(2) (704 SE2d 831) (2010); see also Ward v. State, 299 Ga. App. 826, 827 (683 SE2d
894) (2009) (this Court is for the correction of errors and will not consider issues on
which the trial court has not ruled). Accordingly, Saunders’s appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             10/18/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.